                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

                                                      )
IN RE:                                                )
                                                      )       Case No.: 3:14-bk-30485-SHB
       Michael David Williams and                     )       Chapter 7
       Dawn Renee Williams                            )
                                                      )
                       Debtors.                       )

    U.S. TRUSTEE’S EX PARTE MOTION TO REOPEN CASE, FOR AUTHORITY
  TO APPOINT TRUSTEE, AND REQUEST FOR DEFERMENT OF REOPENING FEE


       Comes now, the Acting U.S. Trustee, Paul A. Randolph, as a party in interest, by and through

his undersigned attorney, and moves the Court pursuant to 11 U.S.C. § 350(b) and Local Rules 5010-

1, and 9013-1(g)(1)(xvii) to reopen the Debtors’ case in order to administer assets. The U.S. Trustee

also request pursuant to Rule 5010 of the Federal Rules of Bankruptcy Procedure for authority to

appoint a trustee in this case once it is reopened in order to protect the interests of creditors and to

ensure efficient administration of the case. Finally, the U.S. Trustee requests pursuant to 11 U.S.C.

§ 105(a) and Local Rule 5010-1 that the Court defer payment of the reopening fee, which will be paid

by the case trustee as an administrative expense out of the estate assets, if any such assets are

recovered, prior to the closing of the case. In support of this Motion, the U.S. Trustee states as

follows:

       1.      The Debtors filed a voluntary petition under Chapter 7 on February 21, 2014.

       2.      The Chapter 7 meeting of creditors was held on March 25, 2014.

       3.      The Debtors received a discharge on June 6, 2014.

       4.      The case was closed by the Clerk of Court on August 18, 2014.
        5.      On January 9, 2019, counsel for the U.S. Trustee was notified about the existence of

additional assets that are likely property of the bankruptcy estate and should be administered for the

benefit of creditors.

        WHEREFORE, the U. S. Trustee respectfully requests the Court enter an Order: (i) reopening

Case No.: 3:14-bk-30485-SHB; (ii) authorizing the appointment of a trustee in the reopened case; (iii)

deferring the payment of the reopening fee until such time as assets are recovered, if any, and if no

such assets are recovered waiving the reopening fee; and (iv) for such other relief as the Court deems

appropriate.

                                                      PAUL A. RANDOLPH
                                                      Acting United States Trustee, Region 8

                                                      /s/ Tiffany A. DiIorio
                                                      Tiffany A. DiIorio
                                                      Trial Attorney, Florida Bar # 0719706
                                                      Office of the U.S. Trustee
                                                      800 Market Street, Suite 114
                                                      Knoxville, TN 37902
                                                      Telephone: (865) 545-4754
                                                      Email: tiffany.diiorio@usdoj.gov




                                                  2
                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2019, a true and correct copy of the foregoing U.S.
Trustee’s Ex Parte Motion to Reopen Case, for Authority to Appoint Trustee, and Request for
Deferment of Reopening Fee, Proposed Order, and Certificate of Service was electronically filed in
the Court’s Electronic Case Filing System and will be served by operation of the Court’s electronic
filing system on the following:

      William L. Cooper wlcooper@nxs.net
      John Tyler Roper tylerroperlawparalegal@gmail.com
      Brent S. Snyder brentsnyder77@gmail.com
      W. Grey Steed tn37@ecfcbis.com

and via U.S. Mail, postage prepaid to:

Michael and Dawn Williams
5405 Central Ave Pike
Knoxville, TN 37912
Debtors


                                                    /s/ Tiffany A. DiIorio
                                                    Tiffany A. DiIorio




                                                3
